      Case 2:20-cv-00517-JTM-DMD Document 139 Filed 08/19/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA
__________________________________________
                                           )
 JERRY ROGERS, JR.,                        )
                                           )
                  Plaintiff                )
      v.                                   ) Case No. 2:20-cv-00517
                                           )
 SHERIFF RANDY SMITH, DANNY                )
 CULPEPER, and KEITH CANIZARO,             )
                                           )
                 Defendants                )

                                             ORDER

       Having duly considered the Ex Parte Motion for Leave to File Reply Memorandum in

Support of the Magistrate’s July 22, 2021 Order (R. Doc. 129) Under Seal and the arguments

relevant thereto,

       IT IS HEREBY ORDERED that the motion is GRANTED. The attachments to Plaintiff’s

ex parte motion shall be filed into the record under seal.


                                    19th day of ___________________,
       New Orleans, Louisiana, this _____          August            2021.

                                                 ____________________________________
                                                 UNITED STATES JUDGE
                                                 EASTERN DISTRICT OF LOUISIANA
